Citation Nr: 1031434	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-49 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial schedular compensable disability 
rating for bilateral hearing loss for purposes of accrued 
benefits.

2.  Entitlement to an initial extra-schedular compensable 
disability rating for bilateral hearing loss for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to October 1966.  
He died in May 2006.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2006, a claim of 
entitlement to an initial compensable disability rating for 
bilateral hearing loss was pending.

2.  At the time of the Veteran's death, a July 2004 VA 
audiological examination report showed the Veteran had Level III 
hearing in both ears.  

3.  At the time of the Veteran's death, an October 2005 VA 
audiological examination report showed the Veteran had Level II 
hearing in both ears.  

4.  The Veteran's bilateral hearing loss resulted in interference 
with his employment and presented an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular disability rating 
for bilateral hearing loss for purposes of accrued benefits have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).

2.  The criteria for an initial extra-schedular disability rating 
of 10 percent for bilateral hearing loss for purposes of accrued 
benefits have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 & Part 4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges that the Veterans 
Claims Assistance Act of 2000 (VCAA) is generally applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final as 
of that date.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, with respect to the 
appellant's claim for accrued benefits, for reasons expressed 
below, the Board finds that the VCAA is not applicable.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board 
must make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on appeal.

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively present 
[such as VA treatment records] in the Veteran's claims file when 
he died.  See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 
Vet. App. 108, 113 (1999).

The outcome of the appellant's accrued-benefits claim hinges on 
the application of the law to evidence, which was in the file at 
the time of the Veteran's death.  Because there is no additional 
evidence that may be added to the file, no evidentiary 
development is necessary and no notice of same need be provided 
to the appellant.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim - Schedular Basis

In an August 2004 rating decision, the Veteran was awarded 
service connection for bilateral hearing loss.  A noncompensable 
disability rating was assigned.  The Veteran filed a Notice of 
Disagreement with this assignment in June 2005 and a Statement of 
the Case was issued in July 2005.  The Veteran perfected his 
appeal in September 2005 and a Supplemental Statement of the Case 
was issued in December 2005.  The Veteran died in May 2006, 
before his initial rating claim was finally adjudicated by the 
Board.  An April 2007 Board decision dismissed the Veteran's 
claim.  Thereafter, the appellant filed this claim for accrued 
benefits.

Relevant Law and Regulations

The law and regulation governing claims for accrued benefits 
state that, upon the death of a Veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was on 
file when he died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits that is at 
issue in this appeal is separate from the increased rating claim 
the Veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the Veteran and, by statute, the 
appellant takes the Veteran's claim as it stood on the date of 
his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  As was noted by the Board above, entitlement to 
accrued benefits must be determined based on evidence that was 
physically present or constructively present [such as VA 
treatment records] in the Veteran's claims file when he died.  
See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 
108, 113 (1999).

Disability Ratings - Generally

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern].  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.

Specific Schedular Rating Criteria

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing and 
the vertical column represents the ear having the better hearing.  
Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b).

Analysis

The evidence of record at the time of the Veteran's death 
included his service treatment records, VA and private treatment 
records, as well as VA examination reports dated in July 2004 and 
October 2005.

The Board notes that the Veteran underwent private audiological 
testing in June 2005, but the report cannot be interpreted by the 
Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the 
Board may not interpret graphical representations of audiometric 
data].

The July 2004 VA audiological examination report revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
65
85
LEFT
30
40
55
65
75

Puretone threshold averages were 59 decibels in each ear.  The 
speech discrimination scores at that time were 90 percent 
bilaterally.  

This examination report yielded a numerical designation of III 
for each ear (58 to 65 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  
Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

The October 2005 VA audiological examination report revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
80
LEFT
30
35
50
65
75

Puretone threshold averages were 56 decibels in each ear.  The 
speech discrimination scores at that time were 84 percent 
bilaterally.  

This examination report yielded a numerical designation of II for 
each ear (50 to 57 percent average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination).  Entering 
the category designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

Applying the foregoing criteria to the facts in this case, the 
Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under Diagnostic 
Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
Veteran's hearing loss did not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests did not 
show a result of 30 dB or less at 1000 Hz and 70 dB or more at 
2000 Hz, as would be required for application of table VIa under 
38 C.F.R. § 4.86(b).  The Veteran also did not meet the criteria 
for 38 C.F.R § 4.86(a).  Each of the four specified frequencies 
is not 55 dB or more in either ear.  Therefore, the rating under 
38 C.F.R. § 4.85 was the correct rating under the regulations.

In short, the medical evidence did not support a compensable 
schedular evaluation for the Veteran's bilateral hearing loss 
under any pertinent criteria.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100, and 
concludes that the preponderance of the evidence is against the 
Veteran's claim for a compensable schedular evaluation for 
bilateral hearing loss.

Lastly, as was discussed in the law and regulations section 
above, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. App. 
at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
bilateral hearing loss did not change appreciably since the 
Veteran filed his claim and the date he died.  There are no 
medical findings or other evidence, which would allow for the 
assignment of a compensable disability rating at any time during 
the period of time here under consideration.

Based on the record, the Board finds that a noncompensable 
schedular disability rating was properly assigned for the entire 
period from the date of service connection, March 22, 2004.

II. The Merits of the Claim - Extra-Schedular Basis

It is generally provided that the rating schedule will represent, 
as far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from a 
service-connected disability.  See 38 C.F.R. § 3.321(a).  In the 
exceptional case, however, to accord justice, where the schedular 
evaluations are found to be inadequate, the Secretary is 
authorized to approve, on the basis of the criteria set forth in 
38 C.F.R. § 3.321(b)(1), an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
See 38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; see also Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In numerous statements prior to his death, the Veteran asserted 
that his bilateral hearing loss warranted an increased 
compensable disability rating because the disability was 
productive of marked interference with his employment.  In 
support of her present claim for accrued benefits, in testimony 
provided before the RO and the BVA, the appellant explained that 
the Veteran's hearing loss impacted his employment as a clinical 
psychiatrist for VA because it was crucial that he be able to 
accurately hear his patients in order to afford them proper 
treatment.  The Veteran and the appellant stated that friends and 
family complained about the Veteran's hearing during his 
lifetime.

The appellant reported miscommunication with the Veteran as a 
result of his hearing loss disability.  The Veteran was said to 
have ongoing difficulty processing information.  When in public, 
they would not engage in conversation because of his hearing 
impairment and the Veteran was unable to eat in restaurants due 
to his inability to hear properly.  At home, the volume of the 
television was said to have become increasingly unmanageable.  
Further, the appellant reported that the Veteran was unable to 
understand when his grandchildren spoke to him, which caused him 
a great deal of stress and depression.  See Travel Board Hearing 
Transcript, generally.  The hearing loss experienced by the 
Veteran as well as his depression, caused him to retire early 
from his medical career.

There are certain procedural requirements of 38 C.F.R. § 
3.321(b)(1) when considering whether a Veteran is entitled to an 
extra-schedular disability rating.  The procedure for extra-
schedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) 
requires consideration in the first instance by the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service.  The regulation acts as a funnel to channel 
requests for an extra-schedular rating through certain officials 
who possess the delegated authority to assign such a rating in 
the first instance.  See Floyd v. Brown, 9 Vet. App. 253 (1996).

Based on the evidence of record, the RO sent a report to the 
Director of the Compensation and Pension Service, noting the 
disability picture of the Veteran's service-connected bilateral 
hearing loss for consideration of the assignment of an extra-
schedular disability rating.  In May 2007, the Lincoln, Nebraska, 
Veterans Service Center Manager (VSCM), explained to the Director 
of the Compensation and Pension Service that the Veteran had 
submitted an audiogram conducted by a private audiologist, R.M., 
dated on June 15, 2005.  However, as that examination report did 
not indicate that speech recognition scores were obtained using 
the Maryland CNC test, it was not used for rating purposes.  The 
appellant's attorney argued that an extra-schedular evaluation 
was warranted for the Veteran's hearing loss as it caused him 
significant problems, i.e., interfered with his ability to earn a 
living as a staff psychiatrist at the VA Medical Center, which 
contributed materially to his early resignation.  The VSCM 
proposed to grant increased VA compensation at the 10 percent 
rate based on a finding of average impairment of earning capacity 
due to the Veteran's hearing loss.

In a response dated in September 2007, the Director of the 
Compensation and Pension Service stated that the available 
records were devoid of any explanation of the time frame or the 
circumstances under which the Veteran retired.  With the 
exception of the death certificate, the claims file did not 
contain any information concerning the severity of the Veteran's 
nonservice-connected disabilities.  Without this information, the 
Director was unable to make a determination.  

Notwithstanding the findings of the Director of the Compensation 
and Pension Service, and in light of the evidence set forth 
above, the Board agrees with the appellant and finds that the 
Veteran's bilateral hearing loss did present an exceptional or 
unusual disability picture because it was productive of 
interference with employment, rendering impractical the 
application of the regular schedular standards.  The evidence of 
record has shown that the Veteran's hearing loss impacted his 
employment as a clinical psychiatrist.  Also, as a physician 
himself, the Veteran was able to render some determination as to 
the level of his disability.  Based on a careful analysis of the 
lay and medical evidence, which the Board finds credible and 
persuasive, the Board concludes that prior to his death, the 
Veteran's bilateral hearing loss disability warranted the next 
higher disability rating of 10 percent on an extra-schedular 
basis.

In addition, the Board finds that an extra-schedular disability 
rating in excess of 10 percent was not warranted.  In reaching 
this conclusion, the Board notes that, although his bilateral 
hearing loss was productive of interference with his employment, 
there was no evidence of record demonstrating that the Veteran 
was unemployable due to this condition at the time of his early 
retirement, nor did he contend otherwise.  Lastly, the Board 
would note that the appellant and her attorney indicated at the 
BVA hearing that a 10 percent extraschedular evaluation for the 
Veteran's hearing loss would satisfy their appeal.


ORDER

An initial schedular compensable disability rating for bilateral 
hearing loss for purposes of accrued benefits is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial extra-schedular disability rating of 10 
percent for bilateral hearing loss is granted for purposes of 
accrued benefits.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


